Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TUX AS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           Mai-c4r5;2015



The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-11-00630-CV
         Trial Court Case Number:     D-l- GV-08-002588

Style:    Greg Abbott, in his Official Capacity as Attorney General of the State of Texas
          v. Dallas Area Rapid Transit


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: Plaintiffs exhibit 1 (1 envelope).



                                                      Very truly yours,


                                                       if-
                                                      Jeffre^d^heeS!lfet Court
                                                              of Travis County, Texas
                                                                                                 \
                                                                   MAR 1 2 2015              /
                                                            At                          M.
                                                            Velva L Price, District Clerk